Citation Nr: 1540750	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-02 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a bilateral wrist disability.

3.  Entitlement to service connection for a bilateral knee disability.  

4.  Entitlement to service connection for bilateral ulnar neuropathy.

5.  Entitlement to service connection for a right foot disability, including flat foot. 

6.  Entitlement to service connection for bilateral hearing loss disability.

7.  Entitlement to service connection for residuals of a retinal burn of the right eye.

8.  Entitlement to service connection for numbness of the right thigh.  



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1989 to March 1993, to include service in the Persian Gulf.  

This appeal is before the Board of Veterans' Appeals (Board) from a decision of September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

In August 2013, the Veteran requested a hearing before the Board at the RO (i.e. a Travel Board hearing).  Such hearings are scheduled by the RO; thus, this matter is REMANDED to the RO for the following action:

The RO should schedule the Veteran for the desired Travel Board hearing in accordance with the docket number of his appeal.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




